Citation Nr: 0531078	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the upper one-third left tibia, Muscle Group XI, 
with debridement and residual surgical scar, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had five years of active duty, to include the 
periods from March 1963 to September 1963, and from February 
1966 to February 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  The veteran 
appealed, and in November 2004, the Board remanded the claim 
for additional development.  


FINDING OF FACT

The veteran's residuals of a gunshot wound to the upper one-
third left tibia, Muscle Group XI, with debridement and 
residual surgical scar, do not present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected residuals of a gunshot wound to the upper 
one-third left tibia, Muscle Group XI, with debridement and 
residual surgical scar, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.7, 4.56, Diagnostic Code 5311 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased rating is warranted for 
his service-connected residuals of a gunshot wound to the 
upper one-third left tibia, Muscle Group XI, with debridement 
and residual surgical scar, currently evaluated as 30 percent 
disabling.  He has stated that he has lower left leg pain 
that is severe, with neuralgia, and that he cannot work due 
to his disability.

As for the history of the veteran's disability, his service 
medical records show that in October 1966, he accidentally 
shot himself in the lower left leg while cleaning his pistol 
at the White Sands Missile Range in New Mexico.  The wound 
was debrided and closed.  He received follow-up treatment for 
leg pain in January 1967.  The veteran's separation 
examination report, dated in November 1967, notes "post-op 
(gun shot wound) scar 9 cm. (+) located upper 1/3 (L) leg, 
anteromedial."  As for the post-service medical evidence, a 
February 1994 VA examination report contains a diagnosis 
noting a GSW to the upper third of the leg with  residual 
minimal depression and minimal loss of soft tissue in the 
scar area causing mild disfiguration.  An accompanying 
electromyograph report for the left lower extremity was 
normal.  A September 1996 VA examination report contains a 
diagnosis noting a GSW to the upper third of the left tibia 
with penetration to the muscles, some metal residuals by 
history, and cramping pains sometimes associated with 
numbness, tingling and sharp pain.  A July 2000 VA 
examination report noted a loss of muscle in MG (muscle 
group) XI, with resultant mild loss of muscle strength, 
especially foot dorsiflexors.  An accompanying 
electromyograph report for the left lower extremity was 
normal.  An accompanying X-ray report for the left lower 
extremity contained an impression noting metallic shrapnel 
fragments soft tissues proximal third of the tibia 
posteromedially, otherwise negative.  

In June 1974, the RO granted service connection for 
postoperative status, residual GSW (self-inflicted), left 
upper one-third, left tibia, evaluated as 10 percent 
disabling.  In September 2000, the RO increased the veteran's 
rating to 30 percent, and assigned an effective date of March 
31, 2000 for the 30 percent rating.   In May 2001, the 
veteran filed his claim for an increased rating.  In March 
2002, the RO denied the claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating  Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The issue is whether a rating in excess of 30 percent is 
warranted.  The veteran's muscle injury from his gunshot 
wound (GSW) to the left tibia is currently rated as 30 
percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
The 30 percent rating is the maximum rating provided for 
under DC 5311.  With regard to the possibility of a higher 
rating under another potentially applicable diagnostic code, 
the evidence does not show that the veteran has impairment of 
his left ankle or left knee, or of the union of the tibia and 
fibula, that is related to his service-connected left tibia 
GSW, such that application of 38 C.F.R. § 4.71a, DC's 5256, 
5261, 5262, or 5270 would be appropriate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board further 
points out that even if it were to find these diagnostic 
codes applicable, that the evidence does not show that his 
left tibia GSW is productive of ankylosis of the left knee, a 
limitation of left knee extension to 30 degrees or more, a 
nonunion of the tibia and fibula with loose motion requiring 
a brace, or ankylosis of his left ankle, such that a rating 
in excess of 30 percent would be warranted.  See May 2005 VA 
examination report (noting a full range of motion in the left 
knee and left ankle, and that there was no evidence of joint 
involvement, that his tibia and fibula were intact, and 
containing no evidence of nonunion of the tibia and fibula).  

Under the circumstances, the only possibility of a higher 
rating is based on an extraschedular evaluation.  See 38 
C.F.R. § 3.321(b)(1).  In its March 2002 decision, the RO 
determined that referral for an extraschedular rating was not 
warranted pursuant to 38 C.F.R. § 3.321(b)(1).  

A VA examination report, dated in January 2002, shows that 
the veteran reported that he received a gunshot wound to the 
left tibia during combat in Vietnam.  He complained of pain 
that kept him awake at night, as well as muscle weakness, 
painful walking, and having to buy "shoes with zippers."  
He stated that he had to sell his business and his trucks 
because of his symptoms.  On examination, the left fourth 
dorsiflexors had 3/5 strength.  There was hypesthesia to 
light touch and pinprick in a portion of the anterior left 
lower leg.  Calf measurements were equal.  The impression was 
residuals, gunshot wound, left lower leg.  An accompanying 
electromyograph report for the left lower extremity was 
normal.  An accompanying bone scan report contains an 
impression noting abnormal three-phase bone scan, suggesting 
a mild periostitis involving the proximal and mid-lateral 
surface of the right, greater than left tibia.  

A May 2005 VA examination report shows that the veteran 
reported that he had served with the Rangers between 1966 and 
1968, and that "somewhere in Vietnam he was struck by a 
bullet."  The report notes that he had superficial metallic 
shrapnel wounds in the anterior tibia, and his injury was 
described as "a tangential injury skimming the anterior 
tibia and skin with minimal superficial involvements of any 
muscles without affecting deep muscle nor nerve structures in 
the absence of any vascular structures, and the nerve 
injuries were superficial sensory on the surface of the 
skin."  On examination, there was no loss of muscle 
function.  Deep tendon reflexes were 3/3.  Muscle strength 
was 3/5 in the absence of any motor impairment.  There was no 
major nerve involvement, or evidence of paralysis or 
neuralgia.  The impression was bullet injury of the proximal 
one-third tibia superficial with residual shrapnel and a scar 
barely visible without any deep muscle or nerve involvement 
demonstrating a superficial sensory involvement localized to 
the area of the scar in the absence of any joint involvement, 
motor, or sensory impairment.  An X-ray report was noted to 
contain an impression of small metallic foreign body in knee 
proximal tibial cortex, otherwise normal left leg.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, all 
symptoms of the veteran's disability appear to have been 
considered in his evaluation.  The Board therefore finds that 
the schedular evaluation is not inadequate.  The Board 
further finds that the medical evidence, together with the 
other evidence of record, does not show that the veteran's 
service-connected residuals of a gunshot wound to the upper 
one-third left tibia, Muscle Group XI, with debridement and 
residual surgical scar, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record 
does not reflect frequent periods of hospitalization because 
of the disability in issue, nor has there been a showing that 
this disability interferes with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  In this regard, the veteran has repeatedly 
stated that he had to sell his business, to include trucks 
for which he could no longer operate the clutch, and that he 
cannot work due to his leg pain.  However, he has provided no 
objective evidence in support of his claim, and there is 
nothing in the record, to include the medical evidence, to 
support such a conclusion.  In summary, there is no basis to 
find that an extraschedular referral is warranted.  In 
addition, as the veteran has not submitted any evidence of 
unemployability beyond his own assertions, the Board finds 
that an informal claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) has not been raised.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2005).  

In summary, the evidence does not show that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his disability outside the realm of 
the usual so as to render impracticable his schedular rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).  Accordingly, the 
Board finds that the claim must be denied.

As a final matter, to the extent that it may be argued that a 
separate compensable evaluation is warranted for the 
veteran's left leg scar, in March 1994, the RO assigned a 
separate 10 percent rating for the surgical scar associated 
with the gunshot wound residuals of the upper one-third of 
the left tibia.  In July 1997, the RO reduced the 10 percent 
rating for the surgical scar to noncompensable.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same laceration injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R. § 4.14 (2005).

Prior to August 30, 2002, a 10 percent disability evaluation 
was warranted for a superficial, poorly nourished scar with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent disability evaluation was 
warranted for a superficial scar which was tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Scars could be evaluated on the basis of 
any associated limitation of function of the body part which 
they affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scars and other skin disabilities.  Under DC 7801 (as in 
effect August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation for: Area or areas exceeding 6 square 
inches (39 sq. cm.).  Under DC 7802 (as in effect August 30, 
2002), a 10 percent rating is warranted for: scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion: Area or areas of 144 square inches 
(929 sq. cm.) or greater.  Under DC 7803 (as in effect August 
30, 2002), a 10 percent rating is warranted for: scars, 
superficial, unstable.  Under DC 7804 (as in effect August 
30, 2002), a 10 percent rating is warranted for: scars, 
superficial, painful on examination.  Under DC 7805 (as in 
effect August 30, 2002), scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  

In this case, the Board finds that the pre-amendment version 
of 38 C.F.R. § 4.118 is more favorable to the veteran in as 
much as it provides for compensable evaluations for smaller 
scars.  Therefore, the Board will utilize the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
in determining the veteran's entitlement to a separate 
compensable evaluation.

A VA examination report, dated in January 2002, shows that 
the veteran complained of muscle weakness, painful walking, 
and having to buy "shoes with zippers."  On examination, 
the area in the laceration scar was tender, but not inflamed.  
An accompanying electromyograph report for the left lower 
extremity was normal.  

The May 2005 VA examination report shows that on examination, 
a wound at the infrapatellar leg was noted that was 10 
centimeters (cm.) in length, and two to three millimeters in 
wide.  The wound was barely perceptible and there were no 
color changes, depression, tenderness, or any other 
abnormalities.  There was no keloid formation.  Scar 
formation was barley perceptible, and was without sensitivity 
or tenderness.  There were no adhesions or herniation.  There 
was no loss of muscle function, and the ankle and knee had a 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  
There were no eruptions or ruptures.  The impression noted a 
barely visible scar without any deep muscle or nerve 
involvement demonstrating a superficial sensory involvement 
localized to the area of the scar in the absence of any joint 
involvement, motor, or sensory impairment.  

The Board finds that the evidence is insufficient to show 
that the veteran's symptoms, overall, are more accurately 
described as superficial scars that are poorly nourished, 
with repeated ulceration, or as superficial scars that are 
tender and painful on objective demonstration.  See DCs 7803, 
7804.  In this regard, although a tender scar was noted in 
the January 2002 VA examination report, this report is over 
three years old, and the May 2005 VA examination report is 
considered more probative of the veteran's current condition.  
Francisco.  This report shows that the examiner described the 
scar formation as "barely perceptible," without sensitivity 
or tenderness, and without color changes, depression, 
tenderness, keloid formation, or any other abnormalities.  
Accordingly, the criteria for a compensable rating have not 
been met.   Finally, there is no evidence to show a 
limitation of function of an affected part to warrant a 
compensable rating under DC 7805.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letter in January 
2005, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC and the SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded three VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 30 percent for service-connected 
residuals of a gunshot wound to the upper one-third left 
tibia, Muscle Group XI, with debridement and residual 
surgical scar, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


